TECHNITROL, INC.

SUPPLEMENTAL RETIREMENT PLAN AMENDED AND RESTATED

EFFECTIVE DECEMBER 31, 2004

ARTICLE I

PURPOSE CLAUSE

     This Plan was originally established solely for the purpose of providing
benefits to certain employees of Technitrol, Inc. and its affiliated companies
that would have been payable to them under the Technitrol, Inc. Retirement Plan
but for the limitation placed on the amount of their Compensation that can be
taken into account under Section 401(a)(17) of the Internal Revenue Code.
Effective as of January 1, 2002, the Plan was amended and restated to provide
for enhanced supplemental retirement benefits for eligible employees offset by
their accrued benefits under the Technitrol, Inc. Retirement Plan. The Plan is
intended to constitute an unfunded plan primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. This Plan is amended and restated, effective as of December 31, 2004,
with respect to amounts accrued and vested by Participants under the Plan as of
December 31, 2004.

ARTICLE II

DEFINITIONS

     2.1 “Actuarially Equivalent” shall mean equality in value of the aggregate
amounts expected to be received under different benefit forms (other than lump
sums pursuant to Article VI) or the same form commencing at different points of
time as determined using the actuarial equivalent assumptions set forth in the
Retirement Plan.

2.2 “Administrator” shall mean Technitrol, Inc.

--------------------------------------------------------------------------------

2.3 “Code” shall mean the Internal Revenue Code of 1986, as from time to time

amended.

2.4 “Code Limits” shall mean the limits on Compensation set forth in Section

401(a)(17) of the Code, as adjusted for inflation from time to time.

2.5 “Company” shall mean Technitrol, Inc. and any affiliated company which

participates in the Technitrol, Inc. Retirement Plan.

     2.6 “Compensation” shall mean the amount of base salary and cash bonus (not
in excess of 75% of base salary in the calendar year in which it is paid) paid
during the calendar year by the Company to a Participant.

2.7 “Effective Date” shall mean January 1,1994. The Effective Date of this
amended

and restated Plan shall mean December 31, 2004.

     2.8 “Early Retirement Date” of a Participant shall mean the first day of
the calendar month coincident with or the next month following the date such a
Participant attains age 55 and completes five (5) Years of Vesting Service.

2.9 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as

from time to time amended.

     2.10 “Final Average Compensation” shall mean the average of the
Participant’s Compensation during the highest three (3) consecutive calendar
years out of the last ten (10) calendar years prior to the Participant’s
termination of employment or retirement.

2.11 “Normal Retirement Age” shall mean the later of the attainment of age 65 or
the

fifth anniversary of participation in the Retirement Plan.

- 2 -

--------------------------------------------------------------------------------

     2.12 “Participant” shall mean any employee of the Company who participates
in Technitrol’s Executive Short-Term Cash Incentive Plan and any other employee
of the Company designated by the Board of Directors of Technitrol, Inc. as
eligible to participate in the Plan.

2.13 “Plan” means the Technitrol, Inc. Supplemental Retirement Plan, as from
time to

time amended.

2.14 “Retirement Plan” shall mean the Technitrol, Inc. Retirement Plan, as from
time

to time amended.

     2.15 “Pre-409A Benefits” shall mean the benefit amount accrued and vested
by a Participant under the Plan as of December 31, 2004. Such amount equals the
present value as of December 31, 2004 of the amount to which the Participant
would be entitled under the Plan if the Participant voluntarily terminated
services without cause on December 31, 2004, and received a full payment of
benefits from the Plan on the earliest possible date allowed under the Plan
based on the Participant’s age and service as of December 31, 2004, and received
benefits in the form with the maximum value (the form with the maximum value
will be determined as of the benefit commencement date). A Participant’s
Pre-409A Benefits will be determined in accordance with the regulations and
other guidance issued under Section 409A of the Code by the Internal Revenue
Service. All present value and annuity conversion calculations will be
determined based on the actuarial assumptions for the Pre-409A Benefits in
Appendix A.

     2.16 “Years of Service” shall mean the number of years of credited service
that the Participant has earned under the Retirement Plan plus such additional
years of service that the Participant is entitled to pursuant to the Plan
(pursuant to Section 3.5).

- 3 -

--------------------------------------------------------------------------------

     2.17 “Years of Vesting Service” shall mean the number of years of vesting
service that the Participant has earned under the Retirement Plan plus such
additional years of vesting service that the Participant is entitled to pursuant
to the Plan (pursuant to Section 3.5).



ARTICLE III

BENEFITS




3.1      Normal Retirement.     (a) A Participant who retires on or after the
Normal Retirement Age with 20  

or more Years of Service shall be entitled to receive his Pre-409A Benefits
annually, commencing as of the first day of the month following the date of
retirement, a single life annuity (payable in equal monthly installments) equal
to the difference between (i) and (ii) below:

(i)      45% of Final Average Compensation   (ii)      The amount of the
Participant’s accrued benefits (in the form of a straight life annuity) under
the Retirement Plan as of the date of retirement.  

     (b) For a Participant with less than 20 Years of Service, the annual amount
of retirement benefit determined in Section 3.1 (a)(i) above shall be multiplied
by a fraction, the numerator of which is equal to his Years of Service and the
denominator of which is 20.

     (c) As an alternative to receiving benefits in the form of a single life
annuity, the Participant may elect in writing, at least one year prior to
retirement, to receive benefits in one of the optional forms as set in Section
3.3. If the Participant elects to receive benefits in one of the optional forms,
such benefits shall be adjusted using the same assumptions that are used to
calculate optional forms of benefits (other than lump sums) under the Retirement
Plan.

- 4 -

--------------------------------------------------------------------------------

     3.2 Early Retirement. After attainment of his/her Early Retirement Date and
prior to Normal Retirement Age, a Participant may elect early retirement, in
which event he shall be entitled to receive his Pre-409A Benefits as follows:
(a) If a Participant has 20 or more Years of Service at termination, a single
life annuity determined in accordance with Section 3; 1(a), based on Years of
Service at termination. The benefit determined under the formula in Section
3.1(a)(i) is reduced by 5% per year (prorated based on months) by which payments
commence prior to the attainment of age 62 and the offset benefit determined
under the formula in Section 3.1(a)(ii) is reduced according to Section 5.2(b)
under the Retirement Plan. If payments commence on or after the attainment of
age 62, the benefit under the formula in Section 3.1 (a)(i) is unreduced.

     (b) If a Participant has less than 20 Years of Service at termination, a
single life annuity determined in accordance with Section 3.1(b), based on Years
of Service at termination and reduced by 1/15 for each of the first five (5)
years and 1/30 for each of the next five (5) years (prorated based on months) by
which payments commence prior to Normal Retirement Age.

     (c) A Participant who terminates employment prior to the Early Retirement
Date but is vested in his/her accrued benefits under the Retirement Plan shall
be entitled to receive his/her Pre-409A Benefits in accordance with Sections 3.1
or 3.2. This sub-paragraph (c) is intended to be a clarification of the rights
of a terminated vested Participant and does not enhance a benefit or right and
does not add a new benefit or right.

3.3 Forms of Benefit. Subject to the provisions of Section 3.1 and 3.2, a
Participant

may elect to receive his benefits in one of the following Actuarially Equivalent
forms:

- 5 -

--------------------------------------------------------------------------------

     (a) a life annuity in level monthly payments, with either 60,120 or 180
months certain. Such payments shall be made to the Participant for life and
shall continue to be paid to the designated beneficiary of the Participant for
the period after the Participant’s death and before expiration of the months
certain.

     (b) a joint and survivor annuity continuing for life in level monthly
payments to the Participant and thereafter for life in level monthly payments to
his designated beneficiary, at either 50% or 100% (as stated in the election) of
the payments to the Participant.

     3.4 Death. In the event of the death of a married Participant prior to the
commencement of benefits under the Retirement Plan, and if the Participant was
married to his spouse throughout the one-year period preceding the date of his
death, his surviving spouse shall be entitled to receive benefits from this Plan
equal to the survivor portion of a joint and 50% survivor annuity that would be
payable to the Participant under the Plan had the Participant retired and
elected an immediate joint and 50% survivor annuity on the day before his death,
offset by the Actuarially Equivalent value of the survivor’s benefits actually
payable to his surviving spouse under the Retirement Plan.

     3.5 Prior Service Credit. For purposes of determining benefits under this
Plan, James M. Papada, III and Grace Greco shall be entitled to 15 Years of
Service and 15 Years of Vesting Service of prior service credit, effective as of
June 30, 1999.

     3.6 Cashouts. The Administrator may in its descretion require a Participant
or a Beneficiary of a deceased Participant to receive a mandatory lump sum
distribution of benefits if the present value of the Participant’s benefits
(including benefits accrued and vested after December 31, 2004) under the Plan
do not exceed the applicable dollar amount under Section 402(g)(1)(B) of the
Code, provided that the payment results in the termination and liquidation of

- 6 -

--------------------------------------------------------------------------------

the Participant’s interest under the Plan (and under all arrangements that are
treated with this Plan as a single non-qualified deferred compensation plan
under Section 1.409A-1(c)(2) of the regulations). The present value of a lump
sum payment shall be calculated as of the Participant’s payment date, assuming
commencement at the Participant’s earliest possible commencement date, in
accordance with the interest and mortality assumptions described in Appendix A.

ARTICLE IV

ADMINISTRATION

     4.1 The Plan shall be administered by the Administrator, who shall have the
discretionary authority to interpret the Plan, to determine eligibility for
benefits hereunder, and to determine the nature and amount of benefits. Any
construction or interpretation of the Plan and any determination of fact in
administering the Plan made in good faith by the Administrator shall be final
and conclusive for all Plan purposes.

4.2 (a) The Administrator shall prescribe a form for the presentation of claims

under the terms of this Plan.

     (b) Upon presentation to the Administrator of a claim on the prescribed
form, the Administrator shall make a determination of the validity thereof. If
the determination is adverse to the claimant, the Administrator shall furnish to
the claimant within 90 days after the receipt of the claim a written notice
setting forth the following:

(i)      the specific reason or reasons for the denial;   (ii)      specific
responses to pertinent provisions of the Plan on which the denial is based;  

- 7 -

--------------------------------------------------------------------------------

(iii) a description of any additional materials or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) appropriate information as to the steps to be
taken if the claimant wishes to submit his or her claim for review.

     (c) In the event of a denial of a claim, the claimant or his duly
authorized representative may appeal such denial to the Administrator for a full
and fair review of the adverse determination. Claimant’s request for review must
be in writing and made to the Administrator within 60 days after receipt by
claimant of the written notification required under Section 4.2(b); provided,
however, such 60-day period shall be extended if circumstances so warrant.
Claimant or his duly authorized representative may submit issues and comments in
writing which shall be given full consideration by the Administrator in its
review.

     (d) The Administrator may, in its sole discretion, conduct a hearing. A
request for a hearing made by claimant will be given full consideration. At such
hearing, the claimant shall be entitled to appear and present evidence and be
represented by counsel.

     (e) A decision on a request for review shall be made by the Administrator
not later than 60 days after receipt of the request; provided, however, in the
event of a hearing or other special circumstances, such decision shall be made
not later than 120 days after receipt of such request. If it is necessary to
extend the period of time for making a decision beyond 60 days after the receipt
of the request, the claimant shall be notified in writing of the extension of
time prior to the beginning of such extension.

(f) The Administrator’s decision on review shall state in writing the specific

reasons and references to the Plan provisions on which it is based. Such
decision shall be

- 8 -

--------------------------------------------------------------------------------

promptly provided to the claimant. If the decision on review is not furnished in
accordance with

the foregoing, the claim shall be deemed denied on review.

ARTICLE V

AMENDMENT AND TERMINATION

     5.1 Technitrol, Inc. may amend the Plan in any manner and at any time by
action of the Board of Directors; provided, however, that no amendment shall
deprive any Participant or his surviving spouse of any benefit accrued hereunder
as of the date of adoption of such amendment as determined under Section 5.3,
below.

     5.2 Technitrol, Inc. reserves the right to terminate this Plan at any time,
in which case the benefits payable to any Participant shall be limited to those
accrued hereunder as of the effective date of termination, as determined under
Section 5.3, below.

     5.3 For purposes of Section 5.1 and 5.2, above, the benefit accrued by a
Participant as of the date of adoption of an amendment to the Plan or the
effective date of termination of the Plan shall be computed under Sections 3.1
or 3.2, whichever is applicable, as if the Participant has terminated employment
on such date.

ARTICLE VI

CHANGE IN CONTROL

     6.1 Notwithstanding anything to the contrary in the Plan, in the event
there is a “change in control” of Technitrol, Inc., each Participant who is
employed by the Company immediately prior to the change in control shall be
entitled to receive benefits under this Plan (whether or not they are so
employed by the Company or any successor to it after the change in control)
equal to the excess of (i) the benefits that the Participant would have accrued
under the

- 9 -

--------------------------------------------------------------------------------

Plan if his or her total Years of Service credited under the Plan included an
additional five years (and, in the case of James M. Papada, III and Grace Greco,
included, in addition to such additional five years, such additional years of
credited service as provided in Section 3.5), as of the date of change in
control over (ii) the vested benefits that the Participant has actually accrued
under the Retirement Plan as of the date of change in control.

     6.2 In the event of a change in control, a Participant shall be treated as
fully vested in his right to receive benefits under this Plan regardless of
whether the Participant is fully vested in his accrued benefits under the
Retirement Plan or whether the Participant terminates employment on or after the
change in control.

     6.3 In the event of a change in control, a Participant shall be entitled to
receive a lump sum payment of the present value of the benefits that he has
accrued under the Plan (calculated taking into account the provisions of Section
6.1 above) within ten days of the date on which the change in control occurs.
The present value of the lump sum payment shall be determined by using the
RP-2000 Mortality Table for Males and an interest rate (rounded to the nearest
2/10 of 1 percent) equal to 120 percent of the applicable Federal mid-term rate
in effect under Section 1274(d)(1) of the Code, for the calendar month preceding
the month in which the change in control occurs.

     6.4 In addition to the lump sum payment described in Section 6.3, above, a
Participant shall be entitled to receive an additional payment, within ten days
following the change in control, of an amount that is sufficient to reimburse
the Participant for any federal, state or local taxes (including, but not
limited to, excise tax penalties) as a result of the payment of such lump sum
and as a result of the additional payment to him pursuant to this Section 6.4,
regardless of whether such payments, or any portion of them, are considered
“excess parachute

- 10 -

--------------------------------------------------------------------------------

payments” under Section 280G of the Code. Such additional payment shall be
calculated by assuming the Participant is subject to the highest marginal
federal, state and local tax rates then in effect.

     6.5 In the event a Participant receives a lump sum payment of benefits
pursuant to this Article VI, but continues employment with the Company
subsequent to the change in control, the Participant shall be eligible to
continue to accrue benefits under this Plan but shall not be entitled to receive
a duplication of benefits previously paid to him pursuant to this Article. The
Company has the sole authority and discretion to determine the factors used to
make the adjustment under this Section 6.5 and to determine the accruals already
paid.

     6.6 For purposes of this Article, the term “change in control” means the
occurrence of either of the following events: (a) any “Person” or “Persons” as
defined in Sections 13(d) and 14(b) of the Securities Exchange Act of 1934, as
amended (the “Act”), is or becomes the “beneficial owner” (as defined in Rule
13(d)-3 of the Act), directly or indirectly, of securities of Technitrol, Inc.
representing more than twenty-five percent (25%) of the combined voting power of
Technitrol, Inc.’s then outstanding securities or (b) more than fifty percent
(50%) of the assets of Technitrol, Inc. and its subsidiaries, which are used to
generate more than 50% of the earnings of Technitrol, ‘ Inc. and its
subsidiaries in any one of the last three fiscal years, are disposed of,
directly or indirectly, by Technitrol, Inc. (including stock or assets of a
subsidiary(ies)) in a sale, exchange, merger, reorganization or similar
transaction.

ARTICLE VII

MISCELLANEOUS

7.1 Nothing contained herein shall be construed as providing for assets to be
held in

trust or escrow or any other form of asset segregation for the Participant or
the Participant’s

- 11 -

--------------------------------------------------------------------------------

surviving spouse, the Participant’s only interest being the right to receive
benefits set forth herein. To the extent that the Participant or any other
person acquires a right to receive benefits under this Plan, such right shall be
no greater than the right of any unsecured general creditor of the Company.

     7.2 Nothing contained in this Plan shall be construed as a contract of
employment between the Company and any Participant, or as a right of any
Participant to be continued in employment of the Company, or as a limitation on
the right of the Company to discharge any of its employees, with or without
cause.

     7.3 The benefits payable hereunder or the right to receive future benefits
under the Plan may not be anticipated, alienated, pledged, encumbered, or
subject to any charge or legal process.

7.4 This Plan shall be interpreted in accordance with the laws of the
Commonwealth

of Pennsylvania, except to the extent superseded by ERISA.

     IN WITNESS WHEREOF, Technitrol, Inc. has caused this Plan to be executed by
its authorized officers and its corporate seal to be impressed hereon this 24th
day of December, 2008.



TECHNITROL, INC.

By: /s/ Drew A. Moyer




- 12 -

--------------------------------------------------------------------------------



APPENDIX A
TECHNITROL, INC.
SUPPLEMENTAL RETIREMENT PLAN
AMENDED AND RESTATED
EFFECTIVE
DECEMBER 31, 2004




The actuarial assumptions that shall be used for calculating the Pre-409A
Benefits are as



follows:






Interest: 5.16% compounded annually




Mortality: UP 94 Mortality blended 50% male and 50% female and projected to 2002

     The actuarial assumptions that shall be used for calculating the present
value of a Participant’s benefits for purposes of cashouts under Section 3.6 are
as follows:

Interest: The applicable interest rate prescribed by the rules under Section
417(e)(3) of the Code for the October preceding the calendar year in which the
distribution is made.

Mortality: The applicable mortality table under Section 417(e)(3) of the Code.



- 13 -






T # 170570 v.3




--------------------------------------------------------------------------------